Citation Nr: 1402743	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis of the shoulders, elbows, arms, hands, right knee and left ankle.

2.  Entitlement to a compensable rating for psoriasis.

3.  Entitlement to a compensable rating for psoriatic arthritis of the left knee.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at a travel Board hearing in August 2013 before the undersigned.  A transcript of the hearing is of record.  

The Veteran has raised claims to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy.  See evidence submitted at August 2013 travel Board hearing.  This matter is referred to the originating agency for appropriate action.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Additional development is required before the Veteran's claims are decided.  Specifically, the evidence is inconclusive as to whether the Veteran may be suffering from psoriatic arthritis, or another form of arthritis (osteoarthritis, rheumatoid arthritis) of multiple claimed joints.  VA and private examiners have offered various diagnoses, and the February 2008 VA examination conducted in conjunction with this appeal is not adequate for adjudication purposes.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran should be scheduled for a VA examination on remand.

Additionally, the most recent VA examinations to determine the degree of severity of the Veteran's service-connected psoriasis and psoriatic arthritis of the left knee were in February 2008, nearly six years ago.  During the August 2013 travel Board hearing, the Veteran essentially testified that these disabilities had gotten worse since the 2008 examinations.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for examinations to determine the current severity of these disabilities.  Prior to scheduling any examinations, the RO or the AMC should obtain and associate with the claims files all outstanding treatment records pertinent to the issues on appeal, to include records from the Nashville and Murphreesboro VA Medical Centers (VAMCs) where the Veteran has reported receiving treatment.  See August 2013 hearing transcript.


Moreover, the record shows that the Veteran was awarded Social Security Administration (SSA) disability benefits effective May 2006, secondary to psoriatic arthritis and idiopathic peripheral neuropathy.  VA must try and obtain the medical records associated with the SSA claim before deciding this appeal.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997). 

Finally, as the service connection and increased ratings issues are inextricably intertwined with the issue of entitlement to a TDIU, the service connection and increased rating issues must be adjudicated prior to the AOJ's consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding SSA disability records concerning the Veteran, including all medical records that formed the basis of any decision rendered by SSA.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's psoriasis and psoriatic arthritis  during the appeal period, to include records from the Nashville and Murphreesboro VAMCs.  All attempts to procure records should be documented in the claims file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Thereafter, arrange for the Veteran to be examined by a physician with the appropriate expertise to determine the nature and etiology of any currently diagnosed arthritis of the shoulders, elbows, arms, hands, right knee and left ankle.  The claims file and VVA file must be made available to the examiner for review.  The examiner shall provide answers to the following questions: 

A) Does the Veteran have psoriatic arthritis of the shoulders, elbows, arms, hands, right knee and left ankle, or some other form of arthritis?

B) For each and/or every disability diagnosed, opine whether it is at least as likely as not (probability of 50 percent or greater) that any such disability is causally related to event(s) in service or otherwise caused or aggravated (worsened) by his service-connected psoriasis.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Arrange for the Veteran to be scheduled for a VA skin examination to ascertain the current severity and manifestations of his service-connected psoriasis.  The claims file and VVA file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided. 

5.  Arrange for the Veteran to be scheduled for a VA orthopedic examination to ascertain the current severity and manifestations of his service-connected left knee psoriatic arthritis.  The claims file and VVA file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided. 

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


